Citation Nr: 9904944	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served had approximately 23 years and seven 
months of active duty terminating with his retirement May 
1971, to include service in the Republic of Vietnam.  The 
veteran died in July 1994.  The appellant is the veteran's 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1994 from the Boston, 
Massachusetts, Regional Office (RO).  The appellant now 
resides within the jurisdiction of the RO in Roanoke, 
Virginia.


REMAND

The appellant contends, in essence, that the veteran's 
exposure to Agent Orange while in the Republic of Vietnam 
resulted in the cancer which caused the veteran's death.

The law provides for the payment of dependency and indemnity 
compensation to a spouse of a veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (1998).

VA law and regulations contemplate that a positive 
association exists between exposure to herbicides and the 
subsequent development of the following seven conditions: 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, porphyria cutanea tarda, multiple myeloma 
and cancers of the lung, bronchus, larynx and trachea, and 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).

The veteran died in July 1994.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  A certificate of death has been associated with 
the claims folder and which lists the immediate cause of 
death as adenocarcinoma.  The Board notes that the veteran 
was diagnosed with and treated for squamous cell carcinoma of 
the vocal cord in 1985.  Cancer of the larynx is entitled to 
the presumption of service connection as a result of exposure 
to Agent Orange, as per 38 C.F.R. § 3.309(e). 

An April 1994 VA pathology report indicates that a vertebral 
body biopsy provided a preliminary diagnosis of metastatic 
carcinoma with special stains positive for mucin and CEA, 
consistent with an adenocarcinoma either from the lung or the 
GI tract.  Another April 1994 treatment note indicates that 
the veteran has a destructive lesion to the T7 vertebral body 
and lists the most likely sources, which included the lungs. 
This treatment note also indicates that metastasis from the 
previous squamous cell carcinoma of the vocal cord is 
"highly unlikely."  A May 1994 VA X-ray examination report 
indicates that the veteran had multiple pulmonary nodules 
consistent with pulmonary metastases. 

A June 1994 discharge summary from the Boston VAMC indicates 
that the veteran was diagnosed with poorly differentiated 
adenocarcinoma of unknown primary, with lung and spinal 
metastases, status post palliative chemotherapy and indicates 
that there has been no reoccurrence of the right laryngeal 
squamous cell carcinoma.  The veteran's discharge summary 
from his final period of hospitalization indicates that the 
cause of death was metastatic adenocarcinoma, primary site 
unknown.  

The appellant during her hearing before a member of the Board 
sitting at Washington D.C. indicated that there may be 
missing medical records to include an Air Force Health Study 
concerning veterans who served in Vietnam.  She has also 
stated that she was going to obtain an opinion from a private 
oncologist. Who was going to review all the records and 
render an opinion.  She testified that she was unsure she had 
all the veteran's records and requested a copy of all 
records. 

In view of these facts, the Board finds that additional 
action is necessary.  In particular, the Board is of the 
opinion that certain pathological material must be secured in 
order to obtain an opinion from the Armed Forces Institute of 
Pathology (AFIP).

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to her claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the appellant 
copies of all medical records in the 
veteran's claims folder.  The RO should 
notify the appellant that she may submit 
additional evidence, to include referred 
to private medical opinions and argument 
in support of her claim, and provide an 
appropriate amount of time to due so.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

The RO should furnish the appellant with 
the appropriate release of information 
forms in order to obtain any records 
associated with the study conducted by 
the Air Force at Armstrong Laboratory, 
Brooks Air Force Base (see documents 
submitted at the appellant's hearing in 
October 1998) and the pathological 
materials from the biopsy performed at 
Noble Hospital in May 1985 regarding the 
cancer of the larynx. 

2.  The RO should secure all VA 
pathological materials, slides, blocks, 
studies, etc., regarding the biopsies 
conducted at Noble Hospital in May 1985 
(6 slides, surgical no. S 85-975, and 
August 1995, surgical no. S 85-1927.

3.  The RO should secure all VA 
pathological materials, slides, blocks, 
studies, etc., regarding the biopsy 
conducted at the VA Medical Center in 
Boston, Ma, in April 1984 (see report 
dated on April 15, 1994, Accession no. 
S94 1245) and cytopathology report dated 
on June 1, 1994, at the VAMC in 
Northampton, MA, Accession No. C-94 263.   

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status

If the benefit sought is not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond, if 
appropriate.  Thereafter, the claims folder with the 
requested pathological materials should be returned to the 
Board for further appellate consideration as appropriate.  
The appellant need take no action until she is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




MINOR



- 6 -


